UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “ smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☒ (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 31,984,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on November 14, 2013. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of September 30, 2013 and December 31, 2012 (unaudited) 1 Condensed Statements of Operations and Comprehensive Income(Loss) for the Three and Nine Months Ended September 30, 2013and 2012 (unaudited) 2 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1A. Risk Factors 16 Item 6. Exhibits 17 Signatures 18 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Mikros Systems Corporation Condensed Balance Sheets (unaudited) September 30, 2013 December 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Receivables on government contracts Prepaid expenses and other current assets Total current assets Property and equipment: Equipment Furniture & fixtures Less: accumulated depreciation ) ) Property and equipment, net Patents and trademarks Less: accumulated amortization ) ) Intangible assets, net Deferred tax assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Accrued warranty expense Total current liabilities Long-term liabilities Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued\ and outstanding 5,000 shares (involuntary liquidation value - $80,450) Stockholders' equity: Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value - $1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 31,984,753 shares and 32,011,753 shares as of September 30, 2013 and December 31, 2012, respectively Capital in excess of par value Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Unaudited Condensed Financial Statements 1 Mikros Systems Corporation Condensed Statements of Operations and Comprehensive Income (Loss) (unaudited) Three Months Ended, Nine Months Ended, September 30, September 30, September 30, September 30, Contract Revenues $ Cost of sales Gross margin Expenses: Engineering General and administrative Total expenses Income (loss) from operations ) ) Other income: Interest income - - 16 98 Net (loss) income before income taxes ) ) Income tax expense (benefit) Net (loss) income $ ) $ $ ) $ Other comprehensive income - Comprehensive (loss) income $ ) $ $ ) $ (Loss) income per common share – basic and diluted $ - $ - $ ) $ - Basic weighted average number of commonshares outstanding Diluted weighted average number of common shares outstanding See Notes to Unaudited Condensed Financial Statements 2 Mikros Systems Corporation Condensed Statements of Cash Flows (unaudited) Nine Months Ended September 30, September 30, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Deferred tax benefit ) ) Share-based compensation expense Changes in assets and liabilities: Decrease in receivables on government contracts Increase in prepaid expenses and other current assets ) ) Decrease in accrued payroll and payroll taxes ) ) Decrease in accounts payable and accrued expenses ) ) Increase (decrease) in accrued warranty expense ) Decrease in long-term liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities: ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid during the period for income taxes $ $ See Notes to Unaudited Condensed Financial Statements 3 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 1 – Basis of Presentation The financial statements included herein have been prepared by Mikros Systems Corporation (the “Company”)pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. In the opinion of the Company’s management, the accompanying unaudited interim condensed financial statements contain all adjustments, consisting solely of those which are of a normal recurring nature, necessary to present fairly its financial position as of September 30, 2013, and the results of its operations for the three and nine months ended September 30, 2013 and 2012 and cash flows for the nine months ended September 30, 2013 and 2012. Changes in the Company’s stockholders’ equity from December 31, 2012 are a result of share-based compensation expense of $10,220 and a net loss of $310,440 for the nine months ended September 30, 2013. Interim results are not necessarily indicative of results for the full fiscal year. Note 2 – Recent Accounting Pronouncements Effective January 1, 2012, the Company adopted Financial Accounting Standards Board’s (“FASB”) Accounting Standards Update (“ASU”) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income and ASU No. 2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU No. 2011-5. In these updates, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU No. 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments in ASU No. 2011-05 do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The adoption of ASU Nos. 2011-05 and 2011-12 did not have a material impact on the Company’s consolidated financial statements. The Company has presented comprehensive loss in the accompanying consolidated statements of operations and comprehensive loss. In February 2013, the FASB issued ASU No. 2013-02, Other Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. ASU No. 2013-02 does not change the current requirements for reporting net income or other comprehensive income in financial statements, however, it does require an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amounts are required to be reclassified in their entirety to net income. For other amounts that are not required to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference to other disclosures that provide additional detail about those amounts. The adoption of ASU No. 2013-02 did not have a material impact on the Company’s consolidated financial statements. 4 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 3 – Significant Accounting Policies Revenue Recognition The Company is engaged in research and development contracts with the federal government to develop certain technology to be utilized by the US Department of Defense. The contracts are cost plus fixed fee contracts and revenue is recognized based on the extent of progress towards completion of the long term contract. Revenues are recognized as costs are incurred and include estimated earned fees, or profit, calculated on the basis of the relationship between costs incurred and total estimated costs at completion.Under the terms of certain contracts, fixed fees are not recognized until the receipt of full payment has become unconditional, that is, when the product has been delivered and accepted by the federal government.Backlog represents the estimated amount of future revenues to be recognized under negotiated contracts as work is performed.The Company’s backlog primarily consists of future engineering services for the ADEPT Distance Support Sense Suite system and ADEPT units to be developed and delivered to the federal government. Unbilled revenue reflects work performed, but not billed at the time, per contractual requirements. As ofSeptember 30, 2013 and December 31, 2012, the Company had unbilled revenues of $16,130 and $0, respectively, and are included in accounts receivable. Billings to customers in excess of revenue earned are classified as advanced billings, and shown as a liability.As ofSeptember 30, 2013 and December 31, 2012, the Company had no advanced billings.As of September 30, 2013, the Company hadsix ADEPT units remaining to be delivered under the Indefinite-Delivery, Indefinite-Quantity (“IDIQ”) agreement. During October 2013, the Company delivered four of these units, with the remaining two units expected to be delivered prior to the end of 2013. Warranty Expense The Company provides a limited warranty, as defined by the related warranty agreements, for its production units.The Company’s warranties require the Company to repair or replace defective products during such warranty period. The Company estimates the costs that may be incurred under its warranty and records a liability in the amount of such costs at the time product revenue is recognized. Factors that affect the Company’s warranty liability include the number of units sold, expected and anticipated rates of warranty claims, and cost per claim. The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amount as necessary. The Company reversed warranty expense of $3,901 and $24,500 for the three months ended September 30, 2013 and 2012, respectively. The Company recognized warranty expense of $13,894 for the nine months ended September 30, 2013. For the nine months ended September 30, 2012, the Company reversed $32,400 of warranty expense. Since the inception of the IDIQ contract in March 2010, the Company has delivered 116 ADEPT units.As of September 30, 2013, there are 71 ADEPT units that remain under the limited warranty coverage.As of September 30, 2013 and December 31, 2012, the Company had an accrued warranty expense of $83,549 and $69,655, respectively. Research and Development Costs Research and Development expenditures for research and development of the Company's products are expensed when incurred, and are included in general and administrative expenses. The Company recognized research and development costs of $3,188 and $21,809 for the three months ended September 30, 2013 and 2012, respectively, and $78 ,672 and $49,547 for the nine months ended September 30, 2013 and 2012, respectively. 5 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 4 – Income (Loss) Per Share For periods with net income, net income per common share information is computed using the two-class method. Under the two-class method, basic net income per common share is computed by dividing the net income attributable to common stockholders by the weighted average number of shares of common stock outstanding during the period. No such adjustment to earnings is made during periods with a net loss, as the holders of the convertible preferred shares have no obligation to fund losses. The Company’s calculation of weighted average shares outstanding for the three and nine months ended September 30, 2013 and 2012 is set forth below: Three Months Ended September 30, Nine Months Ended September 30, Basic earnings per common share: Net (loss) income $ ) $ $ ) $ Portion allocable to common stockholders % Net (loss) income allocable to common stockholders ) ) Weighted average basic common shares outstanding Basic (loss) income per common share $ - $ - $ ) $ - Dilutive earnings per common share: Net (loss) income allocable to common stockholders ) ) Add: undistributed earnings allocated to participating securities - - Numerator for diluted earnings per common share ) ) Weighted average shares outstanding - basic Diluted effect: Stock options - Restricted stock awards - Conversion equivalent of dilutive Series B Convertible Preferred Stock - - Conversion equivalent of dilutive Convertible Preferred Stock - - Weighted average dilutive commonshares outstanding Dilutive (loss) income per common share $ - $ - $ ) $ - 6 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 4 – Income (Loss) Per Share (continued) Diluted net loss per share for the three and nine months ended September 30, 2013 and 2012 do not reflect following potential common shares, as the effect would be antidilutive. Three Months Ended September 30, Nine Months Ended September 30, Stock options Restricted stock awards Convertible preferred stock - - Total Note 5 – Income Tax Matters The Company conducts an on-going analysis to review the deferred tax assets and the related valuation allowance that it has recorded against deferred tax assets, primarily associated with Federal net operating loss carryforwards.As a result of this analysis and the actual results of operations, the Company has increased its net deferred tax assets by $30,600 and $81,000 during the nine months ended September 30, 2013 and 2012, respectively.The change in deferred tax assets is attributable to the change in the valuation allowance based on the Company’s forecasts of future results from operations. Note 6 – Share Based Compensation During the nine months ended September 30, 2013, the Company issued 35,000 stock option awards and 80,000 option awards were forfeited. There were no options granted or forfeitedduring 2012. In accordance with the recognition provisions ofthe FASB’s Accounting Standards Codification 718, Share-Based Payments, the Company recorded the fair value of the options issued at $0.03 per share. The fair value of the options was determined using the Black-Scholes option pricing model with the following assumptions: no dividend yield, risk-free interest rate of 0.75%, volatility of 66.25%, and an expected term of 6.5 years. The Company recognized stock-based compensation expense for stock options of$2,140 and $7,837 for the three months ended September 30, 2013 and 2012, respectively. The Company recognized stock-based compensation expense for stock options of$6,603 and $27,458 for the nine months ended September 30, 2013 and 2012, respectively. As of September 30, 2013 and 2012, there were 645,000 options outstanding. As of September 30, 2013 and 2012, there were 103,000 and 245,000 restricted stock awards outstanding, respectively.During the three and nine months ended September 30, 2013, 27,000 restricted stock awards were forfeited. The Company recognized stock-based compensation expense for restricted stock of $1,206 and 1,328 for the three months ended September 30, 2013 and 2012, respectively. The Company recognized stock-based compensation expense for restricted stock of $3,616 and $3,946 for the nine months ended September 30, 2013 and 2012, respectively. As of September 30, 2013, there was $14,746 of unrecognized stock-based compensation expense related to all outstanding equity awards that will be recognized in future periods. 7 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 7 – Related Party Transactions Ocean Power Technologies, Inc. ("OPT") operates as a subcontractor to the Company. Thomas Meaney, the Company’s president and chief financial officer and member of the Company’s board of directors, also served as a director ofOPT through October 2012. During the three months ended September 30, 2013 and 2012, the Company incurred subcontracting service costs fromOPT of $ 0 and $12,731, respectively . For the nine months ended September 30, 2013 and 2012, the Company incurred subcontractor expenses from OPT of $31,025 and $31,588, respectively . Paul Casner, the chairman of the Company’s board of directors, also serves as the executive chairman and CEO of Precision Flight Systems, LLC (“Precision”), formerly known as Atair Aerospace Incorporation. In 2012, Precision provided subcontracting services to the Company relating to the design of the chassis component within the ADEPT units. During the three months ended September 30, 2013 and 2012, the Company incurred subcontracting service costs from Precision of $0 and $91,703, respectively. For the nine months ended September 30, 2013 and 2012, the Company incurred subcontractor expenses from Precision of $70,670 and $91,703, respectively . Note 8 – Commitments and Contingencies During the quarter ended June 30, 2013, the Company renewed its line of credit agreement with Sun National Bank and increased its borrowing capacity to $500,000. The facility matures on June 30, 2014 and accrues interest at a variable rate equal to the bank’s prime rate plus 250 basis points with a minimum interest rate of 4.500% per annum.At September 30, 2013, the interest rate was 5.250%. Principal borrowings may be prepaid at any time without penalty, and the facility is secured by substantially all of the Company’s assets. Borrowings under the facility are limited to a percentage of aggregate outstanding receivables that are due within 90 days.The facility contains customary affirmative and negative nonfinancial covenants and a net worth financial covenant.As of September 30, 2013 and December 31 2012, there were no amounts outstanding under the facility. There were no borrowings under the facility during the nine months ended September 30, 2013 and 2012. The Company was in compliance with its covenants under the line of credit facility at September 30, 2013. 8 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” These forward-looking statements are not guarantees and are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements.For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: changes in business conditions; a decline or redirection of the U.S. Defense budget; the termination of any contracts with the U.S. Government; the continued “sequestration” under the Budget Control Act of 2011; any potential adverse effects associated with the recent federal government shutdown or any future government shutdowns; changes in our sales strategy and product development plans; changes in the marketplace; continued services of our executive management team; our limited marketing experience; security breaches; competition between us and other companies seeking Small Business Innovative Research (“SBIR”) grants; competitive pricing pressures; ability to obtain financing if needed; market acceptance of our products under development; delays in the development of products; and statements of assumption underlying any of the foregoing, as well as other factors set forth under the caption “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the foregoing.Except as required by law, we assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Mikros Systems Corporation (“Mikros,” the “Company,” “we” or “us”) is an advanced technology company specializing in the research and development of electronic systems technology primarily for military applications.Classified by the Department of Defense (“DoD”) as a small business, our capabilities include technology management, electronic systems engineering and integration, radar systems engineering, combat/command, control, communications, computers and intelligence (“C4I”) systems engineering, and communications engineering. Overview Our primary business focus is to pursue Business Innovative Research (“SBIR”) programs from the DoD, Department of Homeland Security, and other governmental authorities, and to expand this government funded research and development into products and services.Since 2002, we have been awarded several Phase I, II, and III SBIR contracts. Revenues from our government contracts represented 100% of our revenues for the three and nine months ended September 30, 2013 and 2012.We believe that we can utilize the intellectual property developed under our various SBIR awards to develop proprietary products for both the government and commercial marketplace. ADEPT ® Originally designated as the Multiple Function Distributed Test and Analysis Tool, the ADEPT began as an SBIR investigation in 2002. Additional ADEPT development was completed through a series of SBIR grants and contracts. ADEPT is an automated maintenance workstation designed to significantly reduce the man-hours required to align the AN/SPY-1 Radar System aboard U.S. Navy AEGIS cruisers and destroyers, while optimizing system performance and readiness.ADEPT represents a new approach to Navy shipboard maintenance, integrating modular instrumentation cards in a rugged enclosure with an onboard computer, input and output devices, networking hardware, removable hard drives, and a touch screen display.A custom software application provides the user interface and integrates the hardware with a database that stores user information, instrument readings, maintenance requirements, and training aids.ADEPT is designed to be adapted to other complex shipboard systems, and to provide integrated distance support capabilities for remote diagnostics and troubleshooting by shore-based Navy experts. Key benefits of ADEPT include: ● Distance support capability enabling “expert” remote (shore-based) system support and fleet-wide system analysis; ● Reduction in the amount of electronic test equipment required for organizational level support; and ● Modularity and programmability which aims to overcome obsolescence issues encountered with current test equipment and support capability enhancements in future systems. The goal for ADEPT has been to obtain a multi-year Indefinite-Delivery, Indefinite-Quantity (“IDIQ”) contract for production, engineering, and logistics support.On March 19, 2010, we were awarded and entered into an IDIQ contract with the Naval Surface Warfare Center.The contract is for a term of five years and provides for the purchase and sale of up to $26 million of ADEPT units and related support. Over the past several years, we received orders to design, produce, deliver, and further enhancethe ADEPT.An initial delivery order for 27 ADEPT units valued at $2.3 million was awarded on March 22, 2010. In September 2010, we were awarded a new production order from the U.S. Navy to build additional ADEPT equipment for deployment on U.S. AEGIS cruisers and destroyers, as well as the Navy’s new littoral combat ship.
